Citation Nr: 0712699	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
deviated nasal septum.

2.  Entitlement to service connection for chloracne, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for knots on the hands, 
to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

7.  Entitlement to service connection for glomerulonephritis.

8.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.  

By decision dated December 1968, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for deviated nasal septum.  The veteran 
subsequently sought to reopen his claim.  In a rating action 
dated January 1991, the Regional Office (RO) again denied 
service connection for deviated nasal septum.  The veteran 
was notified of this decision and of his right to appeal by a 
letter dated August 1991, but a timely appeal was not 
received.  In a statement dated October 2000, the veteran 
again sought to reopen his claim for service connection for 
this disability.  By rating decision dated June 2001, the RO 
concluded that the evidence submitted by the veteran was not 
new and material, and his claim for service connection for 
deviated nasal septum remained denied.  In addition, the RO 
denied service connection for chloracne, porphyria cutanea 
tarda, knots on the hands and peripheral neuropathy, all to 
include as being secondary to exposure to Agent Orange, as 
well as the claims for service connection for degenerative 
disc disease of the lumbar spine and glomerulonephritis.  
Finally, the June 2001 rating action denied the veteran's 
claim for an increased rating for bilateral hearing loss.  

This case was previously before the Board in October 2003 and 
again in May 2006, and was remanded on each occasion to 
ensure due process.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

With respect to the claim for service connection for 
chloracne, to include as secondary to exposure to Agent 
Orange, the Board notes that in an April 1981 rating action, 
the RO denied the veteran's claim for service connection for 
skin disability.  In the letter informing him of this action, 
the RO stated that there was no evidence of record to 
indicate chloracne.  The veteran did not file a timely appeal 
to this determination.  Since the previous RO decision, new 
Department of Veterans Affairs (VA) regulations have been 
implemented governing eligibility for service connection 
based on exposure to Agent Orange.  Accordingly, the Board 
will consider the veteran's current claim for service 
connection for chloracne due to exposure to Agent Orange on a 
de novo basis, without regard to finality of the previous RO 
decision.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. 
Cir. 1998) (citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. 
Cir. 1994) (a change in a VA regulation can constitute a new 
basis for entitlement to a benefit)).


FINDINGS OF FACT

1.  By rating decision dated in January 1991, the RO denied 
service connection for a deviated nasal septum.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.



2.  The evidence added to the record since the January 1991 
determination is cumulative of the evidence previously 
considered with regard to service connection for a deviated 
nasal septum, does not contribute to a more complete picture 
of the veteran's claim, and is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection.

3.  The service medical records are negative for complaints 
or findings of chloracne.

4.  If currently present, chloracne was first documented many 
years after service, and the competent medical evidence fails 
to establish that it is related to service, to include 
exposure to Agent Orange therein.

5.  The service medical records are negative for complaints 
or findings of porphyria cutanea tarda.

6.  Porphyria cutanea tarda, if present, was first shown many 
years after service, and the competent medical evidence fails 
to establish that it is related to service, to include 
exposure to Agent Orange therein.

7.  Peripheral neuropathy was not present in service, and has 
not been demonstrated following the veteran's discharge from 
service.  

8.  Knots of the hands were not present in service, and have 
not been demonstrated following the veteran's discharge from 
service.  

9.  Degenerative disc disease of the lumbar spine was not 
present in service, or for many years thereafter, nor is it 
shown to be related to service.

10.  Clear and unmistakable evidence shows that the veteran's 
glomerulonephritis was present prior to service.

11.  Clear and unmistakable evidence shows that the veteran's 
glomerulonephritis was not aggravated by service beyond 
normal progression.

12.  The most recent VA audiometric examination demonstrated 
that the veteran has Level II hearing in his right ear, and 
Level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1991, which denied service 
connection for a deviated nasal septum, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2006).

2.  The evidence received since the January 1991 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a deviated nasal septum.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  Chloracne, to include as due to Agent Orange exposure, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1116(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Porphyria cutanea tarda, to include as due to Agent 
Orange exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116(a), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Peripheral neuropathy, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116(a), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Knots of the hands, to include as due to Agent Orange 
exposure, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116(a), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




7.  Degenerative disc disease of the lumbar was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006)

8.  Glomerulonephritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

9.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, in February 2001 and February 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims for service 
connection and an increased rating, to include the claim for 
service connection based on new and material evidence, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The Board notes that the February 2001 RO letter specifically 
noted that the Board's December 1968 decision had denied 
service connection on the basis that the veteran had a 
deviated nasal septum prior to service, underwent a 
septoplasty, and that there was no evidence that the 
condition was aggravated in service.  It was further 
indicated that he had to submit new and material evidence to 
reopen the claim.  The February 2001 and February 2004 
letters provided the notice of the types of evidence 
necessary to substantiate his claims for service connection 
and the claim for an increased rating.  The veteran had 
actual knowledge of what evidence is necessary to 
substantiate his claims.  Therefore, the Board finds any 
deficiency with respect to the notice letters to be harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427 (2006). 




The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection based on new and material 
evidence, and the claims for service connection and an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  New and material evidence

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for deviated nasal septum is 
the RO's January 1991 determination.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will summarize the evidence that was of record 
pertaining to the claim for service connection for a deviated 
nasal septum at the time of the January 1991 RO 
determination, and the evidence presented subsequently.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The evidence of record at the time of the January 1991 rating 
decision included the service medical records, post-service 
reports of VA treatment and private medical records.  

A nasal septal deviation was listed under the summary of 
defects on the entrance examination in December 1965.  The 
veteran was hospitalized in August 1966, and it was reported 
that his nose had been fractured twice with a baseball, three 
and four years earlier.  He related that he had experienced 
marked difficulty breathing out of the left side of his nose 
since then.  A septoplasty was performed during the 
hospitalization.  The pertinent diagnosis was deviation of 
the nasal septum, and it was concluded that it had not been 
incurred in the line of duty and had been present prior to 
service.  The veteran was hospitalized primarily for 
unrelated complaints in May 1967.  An examination 
demonstrated that the anterior nasal septum was deflected to 
the right.  He was transferred to another facility the 
following month and an examination revealed marked bluish 
discoloration of the nasal mucosa with marked change in the 
contraction of the nasal mucosa with normal breathing 
bilaterally.  There was practically no septal deviation.  
Although the veteran reported a history of difficulty 
breathing on a report of medical history in November 1967, a 
clinical evaluation of the nose at that time was normal.  

On VA examination in April 1968, the nose was evaluated as 
normal.  The September 1968 VA examination revealed that the 
right inferior turbinate was markedly enlarged, almost 
polypoid.  The columella was deviated to the right, and the 
septum was otherwise in the midline.  It was noted that a 
submucosa resection had been performed.  

The evidence of record at the time of the January 1991 rating 
decision also included a March 1981 VA examination report.  
This examination showed a deviated nasal septum with 
convexity to the right.  It was indicated that it still 
caused partial blockage of the airway on the right.  The 
pertinent diagnoses were status post-operative submucous 
resection for deviated nasal septum, and breathing 
difficulty, not found.  Finally, the Board notes that the 
veteran was seen by a private physician in 1988, and it was 
noted that he had had a previous septoplasty.  A bilateral 
ethmoidectomy with atrostomy was performed in July 1988.

The additional evidence pertaining to the claim for service 
connection for deviated nasal septum consists of a June 1990 
VA outpatient clinic note showing that the septum was 
deviated to the left.  

The fact remains that there is no competent medical evidence 
that demonstrates that the preexisting deviated nasal septum 
increased in severity during service.  The Board finds that 
the additional evidence, considered in conjunction with the 
record as a whole, is merely cumulative and does not relate 
to the basis for the prior final denial.  The additional 
evidence, considered in conjunction with the record as a 
whole, provides no findings suggesting that the veteran has a 
deviated nasal septum that increased in severity in service.  

Significantly, there is no competent medical evidence 
establishing that the preexisting deviated nasal septum had 
increased in severity during service.  The medical records 
mentioning a deviated nasal septum only note that it is 
present now and do not address the issue regarding 
aggravation in service.  As such, the deficiency noted as the 
basis for the prior final denial remains unestablished.  
There is no medical evidence suggesting that a deviated nasal 
septum increased in severity during service.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for a deviated 
nasal septum is not reopened.


	II.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

A.  Claims based on exposure to Agent Orange 

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The main argument advanced by the veteran is that chloracne, 
porphyria cutanea tarda, knots on the hands and peripheral 
neuropathy are due to his exposure to Agent Orange.  The 
Board acknowledges that the veteran served in Vietnam and 
that, therefore, it is conceded that he was exposed to Agent 
Orange.  It must be emphasized, however, knots of the hands 
is not one of the diseases that has been associated with 
exposure to Agent Orange.  

The evidence supporting the veteran's claims for service 
connection for chloracne, porphyria cutanea tarda and 
peripheral neuropathy include his statements and some medical 
evidence.  The Board acknowledges that the service medical 
records reflect that he was treated for a fungus infection of 
the left index finger in 1966.  Private medical records 
disclose that a skin rash was noted when the veteran was seen 
in November 1972.  At a VA outpatient treatment clinic in 
January 2001, the veteran reported that he had had rashes and 
skin lesions that had not cleared ever since service.  He 
also stated that he had porphyria cutanea tarda.  The 
pertinent assessments were skin lesion and history of 
porphyria cutanea tarda.  It was indicated that these could 
be related to Agent Orange.  The Board observes that when the 
veteran was seen in a VA outpatient dermatology clinic in 
July 2001, the assessments included chloracne.  

With respect to the claim for service connection for 
peripheral neuropathy, the Board notes that the veteran 
complained of numbness of his legs and fingers at a VA 
outpatient treatment clinic in January 2001.

The evidence against the veteran's claims includes service 
and post-service medical records.  The service medical 
records are negative for complaints or findings of chloracne, 
porphyria cutanea tarda or peripheral neuropathy.  In this 
regard, although the veteran was treated for some skin 
complaints during service, it is significant to point out 
that the skin was evaluated as normal on the separation 
examination in November 1967.  The Board also emphasizes that 
no abnormalities of the skin were identified on VA 
examination in April 1968.  As noted above, the initial 
indication following service of any skin problems was in 
November 1972, approximately five years following the 
veteran's discharge from service.  Even when chloracne was 
assessed in July 2001, it was reported at that time that 
there were no active lesions.  Similarly, a history of 
porphyria cutanea tarda was reported at a VA dermatology 
clinic in July and August 2001.  Although the veteran has 
complained of numbness of the fingers and legs many years 
following service, peripheral neuropathy has not been 
diagnosed at any time following service.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection for peripheral neuropathy.  

There is simply no competent medical evidence establishing 
that chloracne, porphyria cutanea tarda or peripheral 
neuropathy was present to a degree of 10 percent or more 
within one year of the veteran's last exposure in service to 
an herbicide agent.  

The Board acknowledges that when the veteran was seen in a VA 
outpatient treatment clinic in January 2001, the examiner 
assessed history of porphyria cutanea tarda, and that it 
could be related to Agent Orange.  Subsequent evaluations in 
July and August 2001 also reflect an assessment of history of 
porphyria cutanea tarda.  Simply stated, this suggests that 
there is no current disability.  Accordingly, service 
connection must be denied.

In light of the fact that there is no evidence of chloracne, 
porphyria cutanea tarda or peripheral neuropathy during 
service or for many years thereafter, the Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's allegations regarding the 
onset of these disabilities.  The Board finds, therefore, 
that the preponderance of the evidence is against his claims 
for service connection for chloracne, porphyria cutanea tarda 
and peripheral neuropathy.  

The only evidence supporting the veteran's claim for service 
connection for knots on the hands include his statements.  
The service medical records and the post-service medical 
evidence are negative for findings pertaining to knots on the 
hands.  Since no disability has been demonstrated, there is 
no basis on which a grant of service connection can be based.  
See Brammer, 3 Vet. App. 223.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused chloracne, porphyria 
cutanea tarda, peripheral neuropathy or knots on the hands.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the May 
2003 report, the NAS made no specific findings concerning 
knots on the hands.  It was stated that 

[t]he comprehensive review and evaluation 
of the available literature which NAS 
conducted in conjunction with its report 
has permitted VA to identify all 
conditions for which the current body of 
knowledge supports a finding of an 
association with herbicide exposure.  
Accordingly, the Secretary has determined 
that there is no positive association 
between exposure to herbicides and any 
other condition for which he has not 
specifically determined that a 
presumption of service connection is 
warranted.  68 Fed. Reg. 27,637 (May 20, 
2003).


The Board finds that the NAS conclusion is of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of knots on the hands.  In the absence 
of any current findings regarding knots on the hands, there 
is no basis on which service connection may be granted for 
this disability.  The Board concludes that the preponderance 
of the evidence is against the claim for service connection.

B.  Degenerative disc disease of the lumbar spine 

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The evidence supporting the veteran's claim includes service 
medical records, post-service medical evidence and his 
statements.  In this regard, the service medical records 
disclose that the veteran was seen for complaints of back 
pain in May 1967.  An examination revealed minimal 
paravertebral spasm.  He was hospitalized later that month 
for, in part, a back ache.  The diagnosis on discharge was 
low back pain, untreated.  The veteran again complained of 
back pain the following month.  It was reported that the pain 
started from the mid-back and radiated to the right buttock 
and right posterior thigh.  

The evidence against the veteran's claim for service 
connection for a low back disability includes the service 
medical records and post-service medical records.  The Board 
concedes that the veteran did have complaints referable to 
the low back in service.  It is significant to point out, 
however, that when he was seen in June 1967, the examiner 
stated that he would get an orthopedic evaluation, but that 
he believed that the veteran had numerous complaints that had 
no pathophysiological basis.  It must also be noted that 
although the veteran related a history of recurrent back pain 
at the time of the separation examination in November 1967, a 
clinical evaluation of the spine was normal.  

The Board also observes that on the initial VA examination in 
April 1968 following his discharge from service, the veteran 
described a very vague history of low back pain.  The 
examiner noted that the veteran had such complaints in 
service, but that no cause could be found for the alleged 
back discomfort.  The pain was said to be in the lumbar area, 
but followed no pattern.  An examination of the 
musculoskeletal system was entirely within normal limits.  An 
X-ray study of the lumbosacral spine was also normal.  No 
diagnosis pertaining to the lumbar spine was made.

Private medical records disclose that the veteran denied any 
spinal injuries in December 1970.  The spine was normal on 
examination.  When he was seen in June 1976, the veteran 
related that he had injured his back the previous day.  He 
reported that he was throwing boxes and twisted his back.  He 
claimed that he hurt his low back on the left side.  
Following an examination, the impression was thoraco-lumbar 
spinal sprain with muscle strain of the left lateral lumbar 
area.  A VA examination in March 1981 revealed that the 
veteran had complete, free range of motion of all bones and 
joints.  In December 1982, the veteran completed a form for 
workers compensation benefits.  He stated that he had been 
lifting railroad ties and throwing them in the back of a 
pick-up truck.  He related that he had instant pain in the 
back when he threw one on the truck.  A chiropractor 
diagnosed aggravation of a previous disc syndrome, L4-5.  

The veteran was seen by the VA in June 1990, and related that 
he had had back problems since injuring his back in 1974, 
1982, 1986 and 1990.  He indicated that he had experienced 
back injuries at work.

Although the veteran had complaints referable to the low back 
in service, the record fails to establish any chronic back 
disability in service.  This conclusion is supported by the 
fact that the spine was normal on the separation examination 
and no abnormalities of the spine were present on VA 
examination shortly after the veteran was discharged from 
service.  It is also significant to observe that the veteran 
acknowledged in June 1990 that his back problems started 
following service, and that he had been injured at work.  
These findings establish that any in-service complaints 
concerning the low back were acute and transitory and 
resolved without residual disability.  There is no competent 
medical evidence relating any current low back disability to 
service.  The veteran's allegations provide the only evidence 
linking the veteran's current low back disability to service.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran 
allegations regarding the onset of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
degenerative disc disease of the lumbar spine.

C.  Glomerulonephritis 

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  



For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

The Court has held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The initial question is whether the veteran's 
glomerulonephritis was present prior to service.  It is not 
disputed that a report of medical history on the enlistment 
examination in December 1965 discloses some indication of 
kidney disease.  It was noted that the veteran had possible 
albuminuria and hematuria.  An examination of the 
genitourinary system on the enlistment examination at that 
time was normal.  In Crowe v. Brown, 7 Vet. App. 238 (1994), 
the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  In the 
absence of any clinical findings pertaining to 
glomerulonephritis or any kidney disability at the time of 
the veteran's entrance examination, the Board concludes, 
accordingly, that the presumption of soundness at entrance 
attaches.  

However, the medical evidence of record clearly and 
unmistakably shows that glomerulonephritis was present prior 
to service.  In a December 1965 statement, apparently 
received by the VA in 2001, a private physician reported that 
he examined the veteran in June 1965 for a probable subacute 
glomerular nephritis.  A urinalysis revealed a trace of 
albumin, and a microscopic examination showed occasional 
granular casts.  The physician noted that one week later, a 
microscopic examination showed occasional white and red blood 
cells, occasional granular and granular hyaline casts.  The 
following month, a microscopic examination was essentially 
negative and there were no casts.  

The service medical records show a possible diagnosis of 
glomerulonephritis was reported in March 1966.  The Board 
notes that a history of glomerulonephritis was again reported 
in June 1966.  It was indicated that the veteran needed 
prophylactive Penicillin.  When hospitalized for unrelated 
complaints in August 1966, it was noted that the veteran had 
been treated for acute glomerulonephritis in June 1965, and 
that he was receiving shots of bicillin monthly as a 
preventative measure.  On hospital discharge, the pertinent 
diagnosis was post acute glomerulonephritis, treated, 
improved.  It was noted that the condition had preexisted the 
veteran's entry into service.  

The veteran was again hospitalized in service in May 1967.  
It was reported that he had been admitted to a hospital in 
June 1965 for "albumin in the water."  A diagnosis of 
kidney infection was made.  In July 1967, the veteran related 
that he went on a job interview in 1965 and was told 
following a urinalysis that he had albuminuria.  A repeat 
test again showed albuminuria.  The Board concludes, 
accordingly, that there is clear and unmistakable evidence 
that glomerulonephritis was present prior to service. 

It must now be determined whether the preexisting 
glomerulonephritis was aggravated by service.  As discussed 
above, the law and regulation have been clarified, and VA 
must now show by clear and unmistakable evidence that the 
veteran's preexisting disability was not aggravated by his 
service.  In this regard, the Board observes that following 
the May 1967 in-service hospitalization, the pertinent 
diagnosis was observation for kidney disease, not found.  It 
was concluded that based on the veteran's history, physical 
findings and urine and blood tests, that there was no 
evidence of any glomerular nephritic problems.  It was 
further stated that the Penicillin therapy should be 
discontinued.  It was noted in July 1967 that a urinalysis 
was normal without proteinuria.  The examiner stated that 
without a history of hematuria, and judging by the veteran's 
current clinical status, he felt that the diagnosis of 
glomerulonephritis was untenable.  It was further indicated 
that the veteran might have had acute glomerulonephritis two 
years earlier, from which he had completely recovered, but 
the examiner stated that further documentation was needed to 
warrant such a statement.  He saw no apparent need for a 
profile because of renal disease.  An intravenous pyelogram 
in July 1967 was normal.  These factors support the 
conclusion that the veteran's glomerulonephritis was not 
aggravated by service.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the etiology of his disability.  The 
veteran argued that that glomerulonephritis was aggravated 
therein.  He claims that the fact that he was given 
Penicillin in service establishes that his glomerulonephritis 
increased in severity during service.  While he was given 
shots as a prophylactic for a period of time, they were 
ultimately stopped.  Moreover, it must be recognized that it 
was concluded in service that he did not have 
glomerulonephritis.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding his medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
therefore, that the medical findings are of greater probative 
value than the veteran's statements concerning his 
psychiatric disability.  In sum, the Board finds that there 
is clear and unmistakable evidence that the veteran's 
glomerulonephritis preexisted service, and that it was not 
aggravated by service. Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for glomerulonephritis.

	III.  Increased rating-bilateral hearing loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in 
favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7; and, evaluating functional impairment on the 
basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The evidence supporting the veteran's claim includes his 
statements to the effect that his hearing acuity has 
diminished.  During the hearing before the undersigned in 
October 2006, the veteran testified that his hearing acuity 
had diminished, and that he had to turn the volume up when he 
watched television.

The evidence against the veteran's claim consists of the 
findings on the VA audiometric examinations conducted in 
October 2000 and March 2005.  On the October 2000 VA 
examination, average pure tone thresholds were 51 decibels in 
the right ear and 59 decibels in the left.  Speech 
recognition scores were 86 percent in the right ear and 84 
percent in the left.  The results of tests conducted on this 
examination establish that the veteran has Level II hearing 
in the right ear, and Level III hearing in the left ear.  
Similarly, the results of the audiometric tests conducted by 
the VA in March 2005 revealed average pure tone thresholds of 
56 decibels in the right ear and 61 decibels in the left ear.  
Speech recognition scores were 84 percent and 76 percent.  
Such results yield Level II hearing in the right ear, and 
Level IV hearing in the left ear under Table VI.  The 
findings on both examinations warrant no more than a 10 
percent evaluation.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Moreover, an exceptional pattern of hearing impairment has 
not been demonstrated so as to warrant application of 38 
C.F.R. § 4.86 (2006).  Although the veteran asserts that his 
hearing acuity has diminished, these statements clearly have 
less probative value than the objective findings demonstrated 
on audiometric testing and only the audiometric testing may 
be used in applying the rating code for hearing loss 
evaluations.  The Board has no discretion in this regard.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased evaluation 
for bilateral hearing loss.






	(CONTINUED ON NEXT PAGE)




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
deviated nasal septum, the appeal is denied.

Service connection for chloracne, to include as due to 
exposure to Agent Orange, is denied.

Service connection for porphyria cutanea tarda, to include as 
due to exposure to Agent Orange, is denied.

Service connection for knots on the hands, to include as due 
to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for glomerulonephritis is denied.

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


